Case 6:19-cv-00010-NKM-RSB Document 16 Filed 07/15/19 Page 1 of 2 Pageid#: 233




                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 CHERIE C. WHITEHURST,        )
                              )
           Plaintiff,         )
                              )
 v.                           )                       Civil Action No.: 6:19-cv-00010
                              )
 BEDFORD COUNTY SCHOOL BOARD, )
                              )
 and                          )
                              )
 DOUGLAS R. SCHUCH,           )
                              )
           Defendants.        )

                           NOTICE OF APPEARANCE OF COUNSEL

        Notice is hereby given of the entry of the undersigned as counsel for the Plaintiff, Cherie

 C. Whitehurst, Ed.D., in the above-captioned matter. Pursuant to Fed. R. Civ. P. 5, all further

 notices and copies of pleadings, papers, and other materials relevant to this matter should be

 directed to and served upon the following:

                               B. Cabell Barrow
                               BYRNES GOULD PLLC
                               312 Main Street, Suite 200 (24541)
                               P.O. Box 47
                               Danville, Virginia 24543
                               Telephone: 434.792.2424
                               Cbarrow@byrnesgould.com
Case 6:19-cv-00010-NKM-RSB Document 16 Filed 07/15/19 Page 2 of 2 Pageid#: 234




                                                     B. CABELL BARROW

                                                     /s/ B. Cabell Barrow
                                                     W. Huntington Byrnes (VSB No. 46714)
                                                     Steven P. Gould (VSB No. 80411)
                                                     B. Cabell Barrow (VSB No. 87299)
                                                     BYRNES GOULD PLLC
                                                     312 Main Street, Suite 300 (24541)
                                                     P.O. Box 47
                                                     Danville, Virginia 24543
                                                     Telephone: 434.792.2424
                                                     Cbarrow@byrnesgould.com
                                                     Counsel for Plaintiff


                                  CERTIFICATE OF COUNSEL

        I hereby certify that on the 15th day of July, 2019, the foregoing Notice of Appearance

 was filed electronically with the U.S. District Court, Western District of Virginia, Lynchburg

 Division and was served electronically on the following, who is a CM/ECF participant:



                                      Stacy L. Haney, Esq.
                                      HANEY PHINYOWATTANACHIP PLLC
                                      11 S. 12th Street, Suite 300C
                                      Richmond, VA 23219
                                      Telephone: (804) 500-0301
                                      Facsimile: (804) 500-0309
                                      shaney@haneyphinyo.com
                                      Counsel for Defendants



                                                         /s/ B. Cabell Barrow




                                                 2
